537 F.2d 835
UNITED STATES of America, Plaintiff-Appellee,v.Carson Robert YEAGER, Defendant-Appellant.
No. 75--3331 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 26, 1976.

Edward J. David, Fayetteville, N.C., for defendant-appellant.
Robert W. Rust, U.S. Atty., William R. Northcutt, Asst. U.S. Atty., Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before BROWN, Chief Judge, GEWIN and MORGAN, Circuit Judges.
PER CURIAM:


1
Carson Robert Yeager appeals from his conviction on two counts of making false declarations to a grand jury in violation of 18 U.S.C. § 1623(a).


2
Yeager's principal argument is that his testimony before the grand jury should have been suppressed in the perjury trial because he was not given a Miranda1 warning prior to the grand jury testimony.  A Miranda warning was required, he contends, because he was a 'putative defendant' at the time he gave the grand jury testimony.


3
We held our decision on this issue pending the Supreme Court's review of our decision in United States v. Mandujano, 496 F.2d 1050 (5th Cir. 1974), because the Mandujano case involved the same issue as presented here by Yeager.  On May 19, 1976, the Supreme Court reversed Mandujano, holding that in a perjury prosecution a defendant may not use the privilege against self-incrimination as the basis for suppressing the very grand jury testimony that prompted the perjury charge.  United States v. Mandujano, --- U.S. ---, 96 S. Ct. 1768, 48 L. Ed. 2d 212 (1976).  The defendant in Mandujano was not entitled to suppression of his grand jury testimony even though he may have been a 'putative defendant' and was not given a full Miranda warning:


4
(A) witness sworn to tell the truth before a duly constituted grand jury will not be heard to call for suppression of false statements made to that jury. . . . Assuming, arguendo, that respondent was indeed a 'putative defendant,' that fact would have no bearing on the validity of a conviction for testifying falsely.


5
--- U.S. ---, 96 S. Ct. at 1789, 48 L.Ed.2d at 226.  Mandujano controls here.


6
We have examined Yeager's remaining contentions and have found them without merit.


7
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)